 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSHUA SIEGEL,                                      Case No.: 18cv2493 WQH (BGS)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE
14   ROBERT NEUSCHMID, Warden,
15                                   Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254, but has failed to pay the $5.00 filing fee
19   and has failed to move to proceed in forma pauperis. Because this Court cannot proceed
20   until Petitioner has either paid the $5.00 filing fee or qualified to proceed in forma
21   pauperis, the Court DISMISSES the case without prejudice. See Rule 3(a), 28 U.S.C.
22   foll. § 2254. If Petitioner wishes to proceed with this case, he must submit, no later than
23   January 4, 2019, a copy of this Order with the $5.00 fee or with adequate proof of his
24   ///
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                                 18cv2493 WQH (BGS)
 1   inability to pay the fee. The Clerk of Court shall send a blank Southern District of
 2   California In Forma Pauperis Application to Petitioner along with a copy of this Order.
 3         IT IS SO ORDERED.
 4   Dated: November 14, 2018
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               18cv2493 WQH (BGS)
